Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  136183                                                                                                     Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  CHRISTAL J. SEGER,                                                                                                 Justices
            Plaintiff-Appellant,
  v                                                                SC: 136183
                                                                   COA: 274572
                                                                   Saginaw CC: 06-058909-NI
  HARTFORD INSURANCE COMPANY OF
  THE MIDWEST,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 23, 2008                       _________________________________________
           d0716                                                              Clerk